Citation Nr: 1138650	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-37 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

Resolving all possible doubt in the Veteran's favor and reading the audiometric tests results in the most favorable light, the Veteran has no higher than level V hearing acuity in the right ear and level IX hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2006.  The November 2006 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records.  The evidence of record also contains reports of VA examinations dated in December 2006, October 2007, October 2008, and September 2009.  The September 2009 examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that the September 2009 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The RO granted service connection in June 2001 for bilateral hearing loss with an evaluation of 40 percent effective May 8, 2000.  The Veteran filed an increased rating claim in October 2006.  

The Veteran's service-connected bilateral hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss.  The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," can also be used when the examiner certifies that the use of speech discrimination testing is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R.§ 4.85(c).

VA outpatient treatment records dated in September 2006 reflect that the Veteran had sensorineural hearing loss.  In October 2006, a puretone audiologic recheck indicated a sensorineural hearing loss and no significant change in thresholds.  

The Veteran underwent a VA examination in December 2006.  The Veteran reported a significant decrease in hearing in his left ear about one month earlier.  He stated that he could not hear what was being said on the television.  The examiner noted that audiometric testing was not to be used for adjudication.  Despite repeated re-instruction, the Veteran presented half word responses for spondees at 20, 25, and 30 decibels hearing loss right and 50, 55, and 60 decibels left.  His speech detection thresholds were inconsistent with these results and given pure tone thresholds at 20 decibels hearing loss right and 60 decibels hearing loss left.  The Veteran's responses were characterized by a significant amount of posturing (leaning forward, "straining" to hear, heavy sighs).  The obtained thresholds were significantly poorer than those obtained in October 2006.  Testing was halted after speech discrimination testing showed a significant shift as compared to October 2006.  

VA outpatient treatment records dated in February 2007 reflect that the Veteran had subjective total left ear hearing loss.  Audio appeared inconsistent but apparently the left ear had been in decline for years and became non-functional.  

The Veteran underwent another VA examination in October 2007.  The Veteran reported a significant decrease in hearing in his left ear over the previous year.  He stated that he could not hear what was being said on the television.  The examiner noted that pure tone thresholds were not to be used for adjudication because of inconsistent responses, and no puretone decibel levels were recorded.  The Veteran was able to respond to verbal instructions presented to his right ear at 65 decibel hearing level.  The Veteran presented one half word responses at presentation levels down to 35 decibel hearing level, but did not provide detection thresholds until 45 decibel hearing level.  

The Veteran underwent another VA examination in October 2008.  The Veteran had a history of not providing reliable test results.  The degree of hearing loss was not known at time of examination.  The examiner noted that puretone thresholds should not be used for adjudicative purposes due to inconsistent responses and no puretone decibel levels were reported.  The Veteran was able to respond to instructions at 55 decibel hearing level at the right ear.  He also provided half word responses at 85 decibel hearing level at the left ear.  Responses to puretones were slow and inconsistent.  

A letter from Dr. Timothy Frantz dated in December 2008 reflects that the Veteran had increased hearing loss in the left ear as compared to the right.  He had significant difficulty understanding conversational speech.  Dr. Frantz diagnosed moderately severe flat neurosensory hearing loss in the right ear with a pure tone average of 55 decibels and a profound sensorineural hearing loss in the left ear with a pure tone average of 95 decibels.  Discrimination scores were 68 percent for the right ear and untestable for the left ear.  Dr. Frantz diagnosed bilateral sensorineural hearing loss, moderately severe in the right and profound in the left.  Based on the audiometric findings, to include the pure tone average thresholds, this translated to level III hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, Diagnostic Code 6100, this equates to a 20 percent disability rating for hearing loss.  As noted above, designation of hearing impairment based only on puretone threshold average can be used when the examiner certifies that the use of speech discrimination testing is not appropriate.  See 38 C.F.R.§ 4.85(c).  Use of speech discrimination testing is not appropriate because Dr. Frantz did not indicate whether the Maryland CNC word list was used as required by the Rating Schedule, and the left ear was untestable for speech discrimination scores.  The Board notes that if it were assumed that the Maryland CNC word list was used, the Roman Numeral designation for the right ear would be V and for the left year would be IX, which would result in a 40 percent evaluation. 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011).

The Veteran underwent another VA examination in September 2009.  The Veteran reported progressive decrease in hearing since military with further progression after sudden hearing loss due to head trauma in July or August 1959.  He stated that he especially had difficulty with speech discrimination, hearing his girlfriend, and the television.  He reported that his left ear felt as if something was in it plugged.  Speech recognition testing showed a score of 72 percent for the right ear and 68 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
30
65
55
46
LEFT
50
50
60
50
53

The examiner stated that only puretone results should be used to evaluate the Veteran's hearing loss because word recognition scores were affected by presbycusis (age-related hearing loss) and processing difficulties (the Veteran was very slow to respond processing delay).  The Veteran was very slow to respond to recorded materials and speech testing had to be presented by monitored live voice at slow pace for the Veteran to respond appropriately.  It is likely that word recognition scores were affected by processing difficulties/delay or other neurological deficit not diagnosed.  The Veteran had significant history of head trauma.  It was recommended that pure tone thresholds only be used to determine VA disability.  The examiner noted that the Veteran was not employed and the impact of the disability on occupational activities was hearing difficulty.  Other daily activities affected were that the Veteran stated difficulty with speech discrimination, hearing his girlfriend, and the television.  Based on the audiometric findings, to include the pure tone average thresholds, this translated to level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable disability rating for hearing loss.  As noted above, designation of hearing impairment based only on puretone threshold average can be used when the examiner certifies that the use of speech discrimination testing is not appropriate.  See 38 C.F.R.§ 4.85(c).  Use of speech discrimination testing is not appropriate because word recognition scores were affected by presbycusis and processing difficulties (the Veteran was very slow to respond processing delay).  Alternatively, if speech discrimination testing was used, this would translate to level IV hearing in the right ear and level V hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this would equate to a 10 percent disability rating for hearing loss.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the September 2009 VA examiner noted that the Veteran had mild to moderately severe right sensorineural hearing loss and moderate to moderately severe left sensorineural hearing loss.  The examiner noted that the Veteran was not employed and the impact of the disability on occupational activities was hearing difficulty.  Other daily activities affected were that the Veteran stated difficulty with speech discrimination, hearing his girlfriend, and the television.  

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that there is a preponderance of the evidence against entitlement to a rating in excess of 40 percent for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported decreased hearing acuity.  The Veteran received VA and private audiological examinations that appropriately measured the Veteran's hearing loss levels, as indicated by audiometric testing at specified levels.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for bilateral hearing loss.


ORDER

An increased disability rating in excess of 40 percent for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


